                                                                                           Seyfarth Shaw LLP
                                                                                             620 Eighth Avenue
                                                                                     New York, New York 10018
                                                                                              T (212) 218-5500
                                                                                              F (212) 218-5526
                                                                                        mvadasz@seyfarth.com
                                                                                              T (212) 218-5277

                              The application is GRANTED. The parties shall brief Defendant's
                              motion for summary judgment according to the following schedule:
                                • by June 8, 2021, Defendants shall file their motion;
May 20, 2021                    • by July 13, 2021, Plaintiff shall file his opposition; and
                                • by July 30, 2021, Defendants shall file their reply.
VIA ECF                       In filing their papers the parties shall comply with the page limits set
                              forth in the Court's April 21, 2021, Order (Dkt. No. 51), and shall
The Honorable Lorna Schofield
United States District Judge  otherwise comply with this Court's Individual Rules. Absent
Southern District of New York compelling circumstances, no further extensions will be granted.
500 Pearl Street
New York, New York 10007             Dated: May 21, 2021
                                           New York, New York
Re:     Bautista v. Chanel, Inc., et al., Case No. 1:20-cv-04676-LGS

Dear Judge Schofield:

Our Firm represents Defendants Chanel, Inc. and Julie Papaioannou (“Defendants”) in the
above-referenced action. Consistent with Your Honor’s Individual Rules and Procedures and
Local Rule 7.1(d), we submit this letter to respectfully request a two-week extension of
Defendants’ May 25, 2021 deadline to file their motion for summary judgment. Plaintiff’s
counsel consents to this request.

On April 27, 2021, the Court issued an Order setting the following schedule for summary
judgment: Defendants to file their motion by May 25, 2021; Plaintiff to file his opposition by June
22, 2021; and Defendants to file their reply by July 6, 2021. See ECF Doc. No. 51.

We make this request in light of scheduling conflicts posed by pre-planned vacations and
religious holidays. This extension would require extensions of the deadlines to file the
opposition and reply. After consulting with Plaintiff, the parties jointly propose the following
revised summary judgment schedule:

               Defendants to file their motion for summary judgment by June 8, 2021;
               Plaintiff to file his opposition by July 13, 2021;1 and
               Defendants to file their reply by July 30, 2021.

The parties have not previously requested an extension of the summary judgment schedule.
This request is made in good faith and not for the purpose of causing undue delay. We thank
the Court for its consideration of this request.




1 Plaintiff requested an additional week to file his opposition due to his own scheduling conflicts stemming
from the anticipated change in Defendants’ deadline to file their motion.
70967565v.2
                                                      The Honorable Lorna Schofield
                                                                      May 20, 2021
                                                                            Page 2


                                  Respectfully submitted,

                                  SEYFARTH SHAW LLP


                                  /s/ Mary Ahrens Vadasz


                                  Paul H. Galligan
                                  Mary Ahrens Vadasz
                                  Daniel I. Small

cc:     Scott Simpson (via ECF)
        Raya Saksouk (via ECF)




70967565v.2
